 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELBERT RONDEL GARDNER,                            No. 2:18-cv-0741 MCE DB P
12                        Plaintiff,
13            v.                                         ORDER
14    JERRY E. BROWN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Presently before the court is plaintiff’s first amended

19   complaint for screening. (ECF No. 26.) For the reasons set forth below the court will dismiss the

20   complaint with leave to amend.

21                                              SCREENING

22      I.         Legal Standards

23           The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

25   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

26   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

27   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

28   U.S.C. § 1915A(b)(1) & (2).
                                                        1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 6   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

 7   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

 8   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 9   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

10   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

11          However, in order to survive dismissal for failure to state a claim a complaint must

12   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

13   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

14   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

15   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

16   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

17   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

18          The Civil Rights Act under which this action was filed provides as follows:

19                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
20                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
21                  or other proper proceeding for redress.
22   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

23   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

24   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

25   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

26   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or
27   omits to perform an act which he is legally required to do that causes the deprivation of which

28   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
                                                          2
 1                Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 2   their employees under a theory of respondeat superior and, therefore, when a named defendant

 3   holds a supervisorial position, the causal link between him and the claimed constitutional

 4   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 5   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

 6   concerning the involvement of official personnel in civil rights violations are not sufficient. See

 7   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 8          II.      Allegations in the First Amended Complaint

 9                The events giving rise to plaintiff’s claim occurred while he was incarcerated at California

10   State Prison, Sacramento (“CSP-SAC”). (ECF No. 26 at 1.) Plaintiff names as defendants: (1)

11   Governor Brown; (2) Dr. Anitov; (3) Dr. Ma; (4) Dr. Mogadamm; (5) M. Voong; and (6) M.

12   Hamilton. (Id. at 2.)

13                Plaintiff claims he had a blood test that indicated he had a high monocyte level, but Dr.

14   Ma did not pursue any treatment and told plaintiff “it was a Hep-C issue.” Plaintiff believes that

15   it is indicative of a more serious health issue. (ECF No. 26 at 3.) Plaintiff appears to claim that

16   Dr. Anitov took a biopsy of a tumor in plaintiff’s mouth and did not attempt to diagnose it or see

17   plaintiff for a follow-up appointment. It also seems that plaintiff believes that his symptoms, high

18   monocyte and anemia, are indicative of leukemia or bone cancer, but he is not being treated for

19   those illnesses.

20                Plaintiff also claims that although he has filed grievances regarding many of his health
21   problems, nothing is ever accomplished because of the appeal process. (ECF No. 26 at 4.) He

22   alleges the facility just opened a new building for medical needs, but it is heavily guarded. He

23   claims that inmates who can afford treatment get medications, the dentists are being taken from

24   the elderly, ADA, and unfunded inmates because of the new facility, new computers, and new

25   equipment.

26                Plaintiff alleges there is a conspiracy to cover up damages by the department. (ECF No.
27   26 at 5.) He states he has copies of forgery of legal and medical and appeals. Plaintiff requests

28   ////
                                                            3
 1   that all persons responsible for his failing health, mistreatment, and unaddressed appeals, be held

 2   accountable. (ECF No. 26 at 6.)

 3          III.      Does Plaintiff State a Claim under § 1983?

 4                 A. Deliberate Indifference to Serious Medical Needs

 5                 Plaintiff claims defendants have not provided him with proper medical treatment for his

 6   various health issues. (ECF No. 26 at 3.)

 7                 “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

 8   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 9   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff

10   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition

11   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and

12   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal

13   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).

14                 Indications of a serious medical need include “the presence of a medical condition that

15   significantly affects an individual’s daily activities.” McGuckin, 974 F.2d at 1059-60. Deliberate

16   indifference may be shown when prison officials deny, delay, or intentionally interfere with

17   medical treatment, or may be shown by the way in which prison officials provide medical care.

18   Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir. 1988).

19                 Before it can be said that a prisoner’s civil rights have been abridged with regard to

20   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’
21   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

22   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

23   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

24   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth

25   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of

26   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for
27   the prisoner’s interest or safety.’” Farmer, 511 U.S. at 835.

28   ////
                                                              4
 1          Additionally, mere differences of opinion between a prisoner and prison medical staff or

 2   between medical professionals as to the proper course of treatment for a medical condition do not

 3   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

 4   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

 5   F.2d 1337, 1344 (9th Cir. 1981).

 6          Plaintiff appears to allege that Drs. Ma, Anitov, and Mogadamm, are not properly

 7   diagnosing or treating his symptoms. Based on plaintiff’s allegations and the attachments to the

 8   complaint, it appears that plaintiff does not agree with the course of treatment being provided.

 9   Plaintiff has alleged nothing more than a disagreement with medical officials regarding his

10   treatment. Such allegations are not sufficient to state a claim under the Eighth Amendment. See

11   Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981) (A difference of opinion between a

12   prison-patient and prison medical authorities regarding treatment does not give rise to an Eighth

13   Amendment claim under § 1983).

14          The court finds that plaintiff has failed to allege sufficient facts to state a claim against

15   defendants Ma, Anitov, and Mogadamm.

16          B. First Amendment – Mail Fraud

17          Plaintiff alleges that his mail is being tampered with through the administrative appeals

18   process. (ECF No. 26 at 4.)

19          Prisoners have “a First Amendment right to send and receive mail.” Witherow v. Paff, 52

20   F.3d 264, 265 (9th Cir. 1995). However, an isolated incident of mail interference or tampering is
21   usually insufficient to establish a constitutional violation. Davis v. Goord, 320 F.3d 346, 351 (2d

22   Cir. 2003); see also Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999) (temporary delay or

23   isolated incident of delay of mail does not violate a prisoner’s First Amendment rights).

24          Plaintiff has made conclusory statements that his mail has been tampered with. However,

25   he has not alleged any facts connecting the tampering to any named defendant. Accordingly,

26   plaintiff fails to state a claim for violation of his First Amendment rights to send and receive mail.
27   ////

28   ////
                                                         5
 1           C. Administrative Grievance Procedure

 2           Plaintiff has also alleged that his grievances have been rejected or reclassified. (ECF No.

 3   26 at 4.)

 4           Prisoners do not have an independent constitutional due process entitlement to a specific

 5   administrative grievance procedure. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann

 6   v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (holding that there is no protected liberty interest to

 7   a grievance procedure). Prison officials are not required under federal law to process inmate

 8   grievances in any specific way. Plaintiff’s claims that officials reclassified or refused to process

 9   his grievances do not state a cognizable claim for a violation of his due process rights because

10   there is no right to a particular grievance process or response. See, e.g., Towner v. Knowles, No.

11   2:08-cv-2823 LKK EFB P, 2009 WL 4281999, at *2 (E.D. Cal. Nov. 20, 2009) (plaintiff failed to

12   state claims that would indicate a deprivation of his federal rights after defendant allegedly

13   screened out his inmate appeals without any basis); Williams v. Cate, No. 1:09-cv-0468 OWW

14   YNP PC, 2009 WL 3789597, at *6 (E.D. Cal. Nov. 10, 2009) (“Plaintiff has no protected liberty

15   interest in the vindication of his administrative claims.”). Plaintiff may not impose liability on a

16   defendant simply because he played a role in processing plaintiff’s inmate appeals. See Buckley

17   v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (an administrative “grievance procedure is a

18   procedural right only, it does not confer any substantive right upon the inmates. Hence, it does

19   not give rise to a protected liberty interest requiring the procedural protections envisioned by the

20   fourteenth amendment . . . . Thus, defendants’ failure to process any of Buckley’s grievances,
21   without more, is not actionable under section 1983.” (internal quotations omitted)).

22           Accordingly, to the extent plaintiff’s allegations are based upon the way defendants

23   responded to his grievances, it fails to state a claim upon which relief may be granted.

24           D. Defendants Brown, Voong, and Hamilton

25           The complaint does not contain any factual allegations against defendants Brown, Voong,

26   and Hamilton. While plaintiff has named these individuals as defendants in this action he has not
27   indicated in the body of the complaint how they violated his rights.

28   ////
                                                        6
 1                The Civil Rights Act (42 U.S.C. § 1983) requires that there be an actual connection or link

 2   between the actions of defendants and the deprivation alleged to have been suffered by plaintiff.

 3   See Monell v. Dept. of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

 4   (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation of a

 5   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

 6   in another’s affirmative acts or omits to perform an act which he is legally required to do that

 7   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th

 8   Cir. 1978). To state a claim for relief under § 1983, plaintiff must link each named defendant

 9   with some affirmative act or omission that demonstrates a violation of plaintiff’s federal rights.

10                A plaintiff must clearly identify which defendants he feels are responsible for each

11   violation of his constitutional rights and the factual basis. The complaint must put each defendant

12   on notice of plaintiff’s claims against him or her. See Austin v. Terhune, 367 F.3d 1167, 1171

13   (9th Cir. 2004). Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S.

14   519, 520 (1972), conclusory and vague allegations will not support a cause of action. Ivey v.

15   Board of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Even a liberal

16   interpretation of a civil rights complaint may not support essential elements of the claim that were

17   not initially pled. Id.

18                Plaintiff has failed to state a claim against defendants Brown, Voong, and Hamilton

19   because the complaint does not contain any factual allegations regarding these defendants. To the

20   extent plaintiff has named defendants who are involved in the appeal process, as set forth above,
21   allegations that officials have not responded favorably to plaintiff’s grievance do not state a claim

22   under § 1983.

23          IV.      Amending the Complaint

24                As set out above, the first amended complaint fails to state a cognizable claim. However,

25   the court will grant plaintiff one final opportunity to amend the complaint. Failure to cure the

26   deficiencies identified in this order will result in a recommendation that the amended complaint
27   be dismissed without leave to amend.

28   ////
                                                            7
 1           If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions

 2   about which he complains resulted in a deprivation of his constitutional rights. Rizzo, 423 U.S. at

 3   370-71. Also, the complaint must allege in specific terms how each named defendant is involved.

 4   Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability

 5   under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s

 6   action and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations

 8   are not sufficient.” Ivey, 673 F.2d at 268.

 9           Plaintiff is advised that in an amended complaint he must clearly identify each defendant

10   and the action that defendant took that violated his constitutional rights. The court is not required

11   to review exhibits to determine what plaintiff’s charging allegations are as to each named

12   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

13   charging allegations must be set forth in the amended complaint so defendants have fair notice of

14   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

15   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

16   Fed. R. Civ. P. 8(a).

17           Any amended complaint must show the federal court has jurisdiction, the action is brought

18   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

19   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

20   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.
21   Johnson, 588 F.2d at 743 (a person subjects another to the deprivation of a constitutional right if

22   he does an act, participates in another’s act or omits to perform an act he is legally required to do

23   that causes the alleged deprivation).

24           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

25   R. Civ. P 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

26   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or
27   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

28   ////
                                                           8
 1             The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

 2   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

 3   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

 4   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

 5   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

 6   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

 7   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

 8             Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

 9   amended complaint complete. An amended complaint must be complete in itself without

10   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

11   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

12   each claim and the involvement of each defendant must be sufficiently alleged.

13             By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

14   has evidentiary support for his allegations, and for violation of this rule the court may impose

15   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

16                                                       CONCLUSION

17             For the reasons set forth above, IT IS HEREBY ORDERED that:

18             1. Plaintiff’s first amended complaint (ECF No. 26) is dismissed with leave to amend.

19             2. Plaintiff is granted thirty days from the date of service of this order to file an amended

20                  complaint that complies with the requirements of the Civil Rights Act, the Federal
21                  Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint

22                  must bear the docket number assigned to this case and must be labeled “Second

23                  Amended Complaint.”

24             3. Failure to comply with this order will result in a recommendation that this action be

25                  dismissed.

26   Dated: March 21, 2019
27
     DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/gard0741.scrn2
28
                                                              9
